Exhibit 10.6

LOCK-UP AND VOTING AGREEMENT

          LOCK-UP AND VOTING AGREEMENT (the “Agreement”) dated as of August ___,
2007, by and among INCENTRA SOLUTIONS, INC., a Nevada corporation (the
“Company”), and each Person whose name appears on Schedule A attached hereto
(each a “Former Helio Stockholder”).

WITNESSETH

          WHEREAS, pursuant to the terms of an Agreement and Plan of Merger
dated as of July __, 2007 (the “Merger Agreement”) between the Company, Helio
Solutions, Inc., a California corporation (“Helio”), and Incentra Helio
Acquisition Corp., a Delaware corporation, on the date hereof, the Company has
agreed to issue to each Former Helio Stockholder such number of shares of Common
Stock, $.001 par value, of the Company (the “Common Stock”) as determined
pursuant to the Merger Agreement; and

          WHEREAS, as a condition precedent to the consummation of the
transactions contemplated by the Merger Agreement, the Company and the Former
Helio Stockholders desire to provide for certain restrictions on the transfer of
such shares by the Former Helio Stockholders and the voting agreement by the
Former Helio Stockholders as to certain corporate action by the Company;

          NOW THEREFORE, in consideration of the premises and the mutual
covenants of the parties hereto, it is hereby agreed as follows:

ARTICLE I

CERTAIN DEFINITIONS

          1.1 Definitions. Whenever used in this Agreement, unless otherwise
defined or the subject matter or context dictates, the following terms shall
have these respective meanings:

                    (a) “Affiliate” shall have the meaning ascribed to it in
Rule 12(b)(2) promulgated under the Securities Exchange Act of 1934, as amended.

                    (b) “Agreement” means this Lock-Up and Voting Agreement, any
agreement which is supplementary to or in amendment or confirmation of this
Agreement, and any schedules hereto or thereto.

                              (c) “Disposition” shall have the meaning assigned
in Section 2.1.

                    (d) “Person” means any individual, estate, trust,
partnership, joint venture, limited liability company, association, firm,
corporation, company or other entity.

1

--------------------------------------------------------------------------------



                    (e) “Shares” mean the shares of Common Stock issued to the
Former Helio Stockholders pursuant to the Merger Agreement, as well as: (i) any
shares into which such shares of Common Stock may be converted, reclassified,
redesignated, subdivided, consolidated or otherwise changed; or (ii) any shares
of the Company or any successor or other body corporate which may be received by
the holders of such shares on a merger, amalgamation or other reorganization of
or including the Company in exchange for or upon cancellation of such shares of
Common Stock or shares into which such shares of Common Stock may be converted.

                    (f) “Transfer” shall have the meaning assigned in Section
2.1.

          1.2 Extended Meanings. Words importing the singular number include the
plural and vice versa and words importing gender include all genders.

ARTICLE II

DISPOSITION OF SHARES

          2.1 Restriction on Transfer of Shares.

          (a) Except as provided in Section 2.1(b), prior to August ___, 2009,
no Former Helio Stockholder may sell, assign, transfer, mortgage, alienate,
pledge, hypothecate, create or permit to exist a security interest in or lien
on, place in trust or in any other way encumber or otherwise dispose of (any of
the foregoing shall constitute a “Transfer,” and the consummation of such being
a “Disposition”) any Shares now owned or any interest therein except as
expressly permitted by the terms and provisions of this Agreement. The Company
shall have no obligation to recognize or accede to any Disposition or to
register any Transfer of Shares on its books unless such Disposition is effected
in accordance with the terms and provisions of this Agreement. No Person who
purports to be a holder of Shares acquired in violation of the terms and
provisions of this Agreement shall be entitled to any rights with respect to
such Shares, including any rights to vote such Shares, to receive any dividends
declared thereon, or to receive any notice with respect thereto under this
Agreement or otherwise.

          (b) Any Former Helio Stockholder may Transfer all or a portion of his,
her or its Shares to (i) any other Former Helio Stockholder, (ii) a trust,
spouse, child, parent or sibling for bona fide estate planning purposes, (iii)
in connection with any sale of all or substantially all of the Company’s assets,
any transfer of at least a majority of the Company’s outstanding voting
securities (as of immediately prior to such transfer) or any merger or
consolidation in which the Company is not the surviving entity (any such
transaction, a “Sale Transaction”), or (iv) in connection with its exercise of
any demand, “piggy-back” or similar registration rights. If any Former Helio
Stockholder intends to make a Disposition of all or a portion of his, her or its
Shares pursuant to this paragraph, such Former Helio Stockholder shall give at
least 15 days prior written notice of such proposed Disposition to the Company
(except in respect of a Disposition pursuant to clauses (ii) or (iii) above).
Any such notice shall specify the number of

2

--------------------------------------------------------------------------------



Shares subject to such proposed disposition, identify the proposed transferee
and state the relationship between such Former Helio Stockholder and the
proposed transferee.

ARTICLE III

VOTING AGREEMENT

          3.1 Agreement to Vote Shares. Until the Expiration Date (as defined in
Section 4.3(a) hereof), at every meeting of stockholders of the Company, and at
every adjournment thereof, and on every action or approval by written consent of
stockholders of the Company, each Former Helio Shareholder shall vote, to the
extent not voted by the person(s) appointed under the Proxy (as defined in
Section 3.2 hereof), no less than one-half of the issued and outstanding Shares
held by such Former Helio Shareholder (to the extent such shares may be voted)
in favor of the resolutions hereafter proposed by the Board of Directors of the
Company, approved by Thomas P. Sweeney III and submitted to a vote of the
stockholders of the Company.

          3.2 Irrevocable Proxy. Concurrently with the execution of this
Agreement, each of the Former Helio Stockholders agrees to deliver to Company an
irrevocable proxy, coupled with an interest, in the form attached hereto as
Appendix A (the “Proxy”), which shall be irrevocable to the fullest extent
permitted by law, covering one-half of the Shares held by a a Former Helio
Stockholder as set forth herein.

ARTICLE IV

MISCELLANEOUS

          4.1 Legend. The Company may cause each certificate representing Shares
that are subject to this Agreement to have stamped, printed or typed thereon the
following legend:

 

 

 

The securities represented by this certificate are subject to a Lock-Up and
Voting Agreement, dated as of August __, 2007, among Incentra Solutions, Inc.
(the “Company”) and certain of its stockholders, a copy of which may be examined
at the principal office of the Company.

          4.2 Notice. Any notice or document required or permitted by this
Agreement to be given to a party hereto shall be in writing and is sufficiently
given if delivered personally, or if sent by prepaid certified mail, return
receipt requested, to the Company or to a Former Helio Stockholder addressed as
follows:

 

 

 

 

the Company:

Incentra Solutions, Inc.

 

 

1140 Pearl Street

 

 

Boulder, Colorado 80302

 

 

Attention: Chief Financial Officer

3

--------------------------------------------------------------------------------



 

 

 

 

with a copy to:

Reed Guest, Esq.

 

 

Law Offices of Karl Reed Guest

 

 

94 Underhill Road

 

 

Orinda, CA 94563

 

 

          Former Helio Stockholder:

To the address of such Former Helio Stockholder set forth on Schedule A attached
hereto or at such other address as may have been furnished the Company in
writing.

Notice so mailed shall be deemed to have been given upon receipt if delivered
personally or on the fifth business day next following the date of the returned
receipt. Any notice delivered to the party to whom it is addressed shall be
deemed to have been given and received on the day it is delivered. Any party may
from time to time notify the others in the manner provided herein of any change
of address which thereafter, until changed by like notice, shall be the address
of such party for all purposes hereof.

          4.3 Term of Agreement.

                    (a) The provisions of this Agreement shall terminate on the
earlier to occur of (i) August ___, 2009, (ii) Thomas P. Sweeney III ceases to
be the President and Chief Executive Officer of the Company for any reason, or
(iii) on such earlier date as is mutually agreed in writing by the Company and
the Former Helio Stockholders holding a majority of the then outstanding Shares
(the “Expiration Date”).

                    (b) Nothing contained in this Section 4.3 shall affect or
impair any rights or obligations arising prior to the time of the termination of
this Agreement, or which may arise by an event causing the termination of this
Agreement.

          4.4 Severability. If in any jurisdiction, any provision of this
Agreement or its application to any party or circumstance is restricted,
prohibited or unenforceable, such provision shall, as to such jurisdiction, be
ineffective only to the extent of such restriction, prohibition or
unenforceability without invalidating the remaining provisions hereof and
without affecting the validity or enforceability of such provision in any other
jurisdiction or its application to other parties or circumstances.

          4.5 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and together shall
constitute one document.

          4.6 Entire Agreement; Etc. This Agreement sets forth the entire
agreement among the parties hereto pertaining to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, among the parties hereto and there are no warranties,
representations and other agreements between the parties hereto in connection
with the subject matter hereof except as specifically set forth herein or
therein. No

4

--------------------------------------------------------------------------------



supplement, modification, waiver or termination of this Agreement shall be
binding unless executed in writing by the Company and the Former Helio
Stockholders holding a majority of the then outstanding Shares. No waiver of any
of the provisions of this Agreement shall be deemed or shall constitute a waiver
of any other provisions nor shall such waiver constitute a continuing waiver
unless otherwise expressly provided.

          4.7 Transferees Bound. Except in connection with a Disposition
pursuant to Section 2.1(b)(ii) or (iii) hereof, each Disposition otherwise
permitted by Article II hereof shall not become effective unless and until the
transferee executes and delivers to the Company a counterpart to this Agreement,
agreeing to be treated in the same manner as a Former Helio Stockholder. Upon
such Disposition and such execution and delivery, the transferee shall be bound
by, and entitled to the benefits of, this Agreement with respect to the
transferred Shares in the same manner as the transferring Former Helio
Stockholder.

          4.8 Governing Law. This Agreement shall be construed in accordance
with the internal laws of the State of California applicable to agreements made
and to be performed in California.

          4.9 Rules of Construction. The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.

          4.10. Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any state or federal court
located in the State of Nevada, this being in addition to any other remedy to
which they are entitled at law or in equity.

          4.11. Attorneys’ Fees. If any action or other proceeding relating to
the enforcement of any provision of this Agreement is brought by any party
hereto, the prevailing party shall be entitled to recover reasonable attorneys’
fees, costs, and disbursements (in addition to any other relief to which the
prevailing party may be entitled).

          IN WITNESS WHEREOF, this Agreement has been executed by or on behalf
of each of the parties hereto as of the date first above written.

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

INCENTRA SOLUTIONS, INC.

5

--------------------------------------------------------------------------------



 

By:

 

--------------------------------------------------------------------------------

 

      Name: Thomas P. Sweeney III

 

      Title: Chairman and Chief Executive Officer

 

 

 

FORMER HELIO STOCKHOLDERS

 

_____________________________________

 

Dave Condensa

 

_____________________________________

 

Bert Condensa

 

_____________________________________

 

Kevin Hawkins

 

_____________________________________

 

David Auerweck

 

_____________________________________

 

Terri Marine

6

--------------------------------------------------------------------------------



Schedule A

Names and Addresses of Former Helio Stockholders

 

 

David Condensa

 

 

 

Bert Condensa

 

 

 

Kevin Hawkins

 

 

 

David Auerweck

 

 

 

Terri Marine

 

7

--------------------------------------------------------------------------------



APPENDIX A

Irrevocable Proxy

8

--------------------------------------------------------------------------------